As filed with the Securities and Exchange Commission on September 28, 2006 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 18 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 20 / X / (Check appropriate box or boxes) PUTNAM ARIZONA TAX EXEMPT INCOME FUND (Registration No. 33- 37992; 811-06258) (Exact name of registrant as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 18 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 19 / X / (Check appropriate box or boxes) PUTNAM FLORIDA TAX EXEMPT INCOME FUND (Registration No. 33-35677; 811-06129) (Exact name of registrant as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 27 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 29 / X / (Check appropriate box or boxes) PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND Registration No. 33-5416; 811-04518 (Exact name of registrant as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 27 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 29 / X / (Check appropriate box or boxes) PUTNAM MICHIGAN TAX EXEMPT INCOME FUND Registration No. 33-8923; 811-04529 PUTNAM MINNESOTA TAX EXEMPT INCOME FUND Registration No. 33-8916; 811-04527 PUTNAM OHIO TAX EXEMPT INCOME FUND Registration No. 33-8924; 811-04528 (Exact name of registrant as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 18 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 20 / X / (Check appropriate box or boxes) PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND (Registration No. 33-32550; 811-05977) (Exact name of registrant as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 20 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 21 / X / (Check appropriate box or boxes) PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND (Registration No. 33-28321; 811-05802) (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrants' Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on September 30, 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM ARIZONA TAX EXEMPT INCOME FUND PUTNAM FLORIDA TAX EXEMPT INCOME FUND PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND PUTNAM MICHIGAN TAX EXEMPT INCOME FUND PUTNAM MINNESOTA TAX EXEMPT INCOME FUND PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND PUTNAM OHIO TAX EXEMPT INCOME FUND PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Putnam Tax Exempt Income Funds 9
